EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of Parent Application 1918663.4 filed on 17 December 2019, and Parent Application 2010167.1 filed on 02 July 2020, both filed in The United Kingdom have been received. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 16 June 2022 has been entered.

Examiner’s Comment 
The objections to claims 1, 9, 12 and 13 for minor informalities and the rejections of claims 1, 12 and 13 under 35 USC 112(b) are withdrawn in view of the amendments filed 22 March 2022. 
Applicant's amendments filed 22 March 2022 of claims 4-7 have replaced the language “first / second biasing mechanism” with “first / second spring,” therefore 35 USC § 112(f) is no longer invoked for claims 4-7. 

Claim Interpretation – 35 U.S.C. 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In claims 1, 12 and 13, the limitation “an actuating mechanism” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function. Specifically, the claims later describe that the actuating mechanism comprises the housing and a collar. 

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Allowable Claims
Claims 1-13 are allowed.
Reasons for Allowance
All references cited on the IDS filed 16 June 2022 have been considered. 
Wu; Haiming et al. (US 20150020919 A1 / US 10206854 B2), the closest art of record, discloses a vial adapter (¶ [0002], [0048], FIGS. 1A-1, a transfer set 10), comprising 
a housing (¶ [0055] generally cylindrical body 40); and
a double-ended hollow needle (¶ [0058], needle assembly 82, such as a dual tipped single needle or a dual needle assembly); 
However, Wu lacks a pierceable seal at both a proximal and distal end of the housing, and instead relies on pierceable seals of two vials that removably attach to the adapter (¶ [0061], Continued force on the slider 60 causes a vial end 440 of the needle 82 to contact and eventually pierce a septum 17 of the vial 16; ¶ [0062], As pressure increases, the needle 82 pierces the septum 19 of the cartridge 18); 
Wu discloses a structure configured to admit one end of a double-ended needle, but it does not constitute a pierceable seal (¶ [0058], The supporting structure 84 includes a slide ledge 86).
Wu also lacks a collapsible housing, and instead relies on an internal slider that moves between upper and lower positions when a user presses on the top cartridge 18 (¶ [0061] Following activation, the user pushes on the cartridge holder assembly 12 to advance the slider 60 through the body 40 of the adapter assembly 14; ¶ [0062] FIG. 5, as the user continues to advance the cartridge 18 … the cartridge 18 is brought into contact with a cartridge end 442 of the needle 82). 

Also cited recently, Olesen; Jan et al. (EP 2931208 B1 / US 20140148777 A1) discloses an adaptor (¶ [0007], [0014], [0091] FIG. 1 … device 2; ¶ [0119] FIG. 5 illustrates schematic perspective views of a device 2), comprising a housing (¶ [0137], FIG. 9 illustrates a device 2 according to the invention); 
a double-ended hollow needle mounted within the housing (¶ [0131] FIG. 8 … various embodiments of a needle member 4; ¶ [0135] FIG. 8e) illustrates a spike-type needle member 4 with a through-going bore 72); 
wherein the housing is a collapsible housing, comprising an upper housing portion and a lower housing portion (¶ [0141] FIGS. 10c) and 10d) illustrates how the plunger rod 60 of the syringe can be reversed while the lower part 106 of the device is separated from the upper part 104 of the device). 
However, Olesen a pierceable seal at both a proximal end and a distal end and instead relies on pierceable seals included on a cartridge and vial that attach to the adaptor (¶ [0096], an additional cartridge 26 sealed with a septum 24; ¶ [0093] a vial 6 having a longitudinal axis X and being sealed by a septum 8). 
Olesen also lacks an actuatable lug on the upper housing portion and an actuatable lug on a collar. Instead, Olesen operates embodiments of the adaptor by directly pushing the cartridge and vial towards ends of the needle (¶ [0099] In FIG. 2c) the cartridge 26 has been pushed against the seal 12 of the adaptor 20), or by rotating a portion of the housing (¶ [0138], Rotation of the button grip 92 causes translation of the rod actuator 94 that hereby pushes against and thus activates the syringe 84). 

Also cited recently, Orlu; Alain et al. (US 20050203481 A1 / US 7297140 B2) discloses a perforating connector (¶ [0001], [0031]), comprising:
a housing (¶ [0041] An external coaxial sleeve 11 is provided to constitute holding means for axially moving the body 2); 
comprising a pierceable seal at both a proximal and a distal end (¶ [0032], first foil 6; ¶ [0033], second foil 9); 
a double-ended hollow needle and a collar (¶ [0031], a hollow needle 1 … and a needle support body 2 that surrounds and is fixed in a sealed manner); 
However, Orlu lacks an actuatable lug on the collar and instead shows that the collar remains entirely enclosed during use, with no portion of the collar extending through the housing. Orlu discloses that a portion of the collar engages only internal structures of the housing (¶ [0045], The body 2 comprises a larger diameter annular rib 15 engaged in the first bore 12 of the sleeve 11 … In the end of stroke positions, the annular rib 15 abuts against the shoulder 13 or the shoulder 14; ¶ [0053], The sleeve 11, which at this time bears on the annular rib 15 of the body 2 through the shoulder 14, pushes the body 2 and the needle 1 downward). 



Applicant’s arguments filed 22 March 2022 regarding Nicoletti; Pio (US 5456678 A), Valentini; Luigi et al. (US 4576211 A), Halili, Jr.; Reynaldo B. et al. (US 20100298768 A1) and Fowles, Thomas A. et al. (US 20040199139 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Nicoletti, the closest art of record, lacks an upper housing portion comprising an actuatable lug and a collar comprising an actuatable lug. 
Valentini was cited as teaching a connector comprising a housing portion (col. 5, lines 59-68, intermediate body 5 … outer body 14 … inner body 1); and a lug (col. 4, lines 29-35, Two pins 25). However, Valentini discloses only a single-ended needle and also does not permit a user to actuate the housing (inner body 1) with pins 25. Instead, Valentini shows that pins 25 are flush with an outer surface of outer body 14, and are therefore cannot be grasped (Fig. 1). 

Also of record, Fowles, Thomas A. et al. (US 20040199139 A1) discloses a connector comprising 
a collapsible housing, comprising an upper housing portion and a lower housing portion (¶ [0121], FIGS. 1 and 2, the sleeve assembly 24 generally comprises a first sleeve 32 and a second sleeve 34); 
a pierceable seal at both the proximal and distal ends (¶ [0124], sealing member 84; ¶ [0140], port septum 136); 
a double-ended hollow needle (¶ [0125], piercing member 76); 
However, Fowles lacks actuatable lugs on an upper housing portion and a collar. Instead, Fowles connects portions of the housing with an internally-facing stop surface (¶ [0122], The second end 38 of the first sleeve 32 has a partial annular groove 40 ¶ [0126], The hub 70 has a stop surface 86 that cooperates with the stop surface 74 of the first sleeve 32). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Delay, Jean-Pascal (US 20030055376 A1) and Franke; Beate et al. (US 20210178082 A1) both describe connectors having a collapsible housing, comprising an upper housing portion and a lower housing portion. However, neither of these references discloses a collar operably coupled to a double-ended hollow needle, the collar comprising at least one actuatable lug. 

Fathallah, Marwan A. (US 20020128628 A1) discloses a drug delivery system (¶ [0001], [0023], system 10), comprising a collapsible housing, comprising an upper housing portion and a lower housing portion (¶ [0024] The second end 28 of the container 20 is open and receives a plunger 30); and 
the upper housing portion comprising at least one actuatable lug (Figs. 1, 4, first end 24 has outwardly-facing extensions). 
However, Fathallah does not teach or suggest a collar operably coupled to a double-ended hollow needle, the collar comprising at least one actuatable lug. At most, Fathallah describes a single-ended needle (¶ [0027], the plunger 30 includes an internal penetrator 70 axially aligned with the access port 62). 

Karlsson; Sebastian et al. (US 20120150125 A1) and Bengtsson; Henrik et al. (US 20210379297 A1) each describe a connector device having a collapsible housing, comprising an upper housing portion and a lower housing portion and a double-ended hollow needle. However, these references lack an actuatable lug connected to an upper housing portion and an actuatable lug coupled to a collar. Instead, these references each show that the housing is actuated strictly from its solid outer surface. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781